Citation Nr: 9914999	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  92-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected hearing loss of the left ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1978 to 
July 1982 and February 1983 to February 1985.  

This appeal originally arose from an August 1991 rating 
decision of the RO which denied his claim for an increased 
(compensable) evaluation for the veteran's service-connected 
left ear hearing loss.  This appeal also stems from an 
October 1991 rating action that denied his claim of service 
connection for tinnitus.  

This matter was remanded by the Board of Veterans' Appeals 
(Board) in October 1993 and October 1994 for the purpose of 
obtaining additional development.  

The Board notes that the veteran had also appealed the issue 
of entitlement to restoration of a compensable rating for 
left ear otitis media.  However, by a rating decision dated 
in March 1999, the RO restored the 10 percent disability 
rating left ear otitis media, effective on August 1, 1991.  
Accordingly, this issue is no longer the subject of appellate 
review.  



FINDINGS OF FACT

1.  The veteran has been diagnosed as having chronic left ear 
tinnitus.  

2.  A VA examiner has opined that the veteran's service-
connected conductive hearing loss was "undoubtedly" the 
cause of his chronic tinnitus.  

3.  Upon his most recent audiological examination conducted 
in February 1999, the veteran's left ear hearing loss was 
manifested by an average pure tone threshold at 1,000; 2,000; 
3,000; and 4,000 hertz of 35 decibels, and speech 
discrimination ability was 96 percent.  

4.  Service connection has not been granted for a hearing 
loss of the right ear, and the veteran does not have total 
deafness in both ears.  



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for chronic left ear tinnitus, and the Department 
has satisfied the duty to assist.  38 U.S.C.A. § 5107(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998).  

2.  The veteran's chronic left ear tinnitus is proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1131, 5107(b), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.310(a) (1998).  

3.  The veteran has stated a well-grounded claim for an 
increased evaluation for the service-connected hearing loss 
of the left ear, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.159 (1998).  

4.  The criteria for an increased (compensable) evaluation 
for the service-connected hearing loss of the left ear have 
not been met.  38 U.S.C.A. §§ 1155, 1160, 5107(b), 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.383(b), 4.1, 4.2, 4.10, 
4.85 including Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

At his discharge examination in January 1985, the veteran was 
diagnosed as having a mild, progressive, full frequency 
hearing loss since 1983.  He was also noted have a history of 
ear infections.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
25
40
45
35
45

The service medical records contained no findings pertaining 
to complaints, treatment, and/or diagnosis of tinnitus.

In February 1985, the veteran filed a claim for service 
connection for a hearing deficiency and "other problems" of 
the left ear.  

The veteran was afforded a VA ears, nose, and throat (ENT) 
examination in June 1985.  He complained of impaired hearing 
in his left ear with tinnitus.  He indicated that he was 
treated for an ear infection in service.  He added that he 
was exposed to airplane motors.  Following a physical 
examination, the veteran was diagnosed as having chronic 
suppurative otitis media of the left ear with granulation and 
left ear conductive hearing loss.

The veteran underwent a VA audiological examination later 
that month.  At that time, neither tinnitus nor vertigo was 
reported.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
X
-5
LEFT
25
30
30
X
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The impression was that hearing sensitivity was within normal 
limits bilaterally.  While there was a slight air/bone gap 
noted in the left ear, the examiner opined that it did not 
show a significant effect on hearing sensitivity.

Service connection for hearing loss of the left ear was 
granted in November 1985.  A noncompensable evaluation was 
assigned.  The veteran was also granted service connection 
for chronic suppurative otitis media with granulation.

In June 1986, the veteran was afforded another VA ENT and 
audiological examination.  His hearing sensitivity was 
reported to be essentially within normal limits bilaterally.  
There were no references to tinnitus.  

However, a June 1987 treatment note from the Pittsburgh VA 
Medical Center (VAMC) indicated that the veteran was seen, in 
part, for complaints of vertigo and tinnitus for the past two 
(2) to three (3) weeks.  The veteran was evaluated for 
similar complaints in November 1990.  He said the "ringing" 
in his ears had persisted for several weeks.  He also stated 
that his hearing was getting worse especially when he was in 
proximity of machines used at work.  He remarked that the 
machinery was loud.  Following a physical examination, the 
assessment was tinnitus, unknown etiology.  The examiner 
stated that there was no evidence of infection, but that the 
veteran appeared to have decreased hearing acuity in his left 
ear.

The veteran was seen two (2) weeks later for the same 
problem.  He said the problem had worsened.  He endorsed a 
"constant" ringing in his left ear.  He stated that the 
ringing kept him awake at night.  Again, he indicated that he 
worked with loud machinery.  On examination, the right 
tympanic membrane was normal.  The left tympanic membrane had 
scarring.  There was no erythema or exudate of either 
tympanic membrane.  The impression was that of tinnitus.  The 
examiner suggested that the veteran wear earplugs at work, 
and that he play background noise when sleeping. 

In June 1991, the veteran was afforded a VA audiological 
examination.  He reported that he first noticed his left ear 
hearing loss in 1984, following an ear infection.  He also 
stated that he suffered from constant left ear "bell 
ringing" tinnitus.  The veteran was afforded a VA audiometry 
examination.  This showed an average pure tone threshold at 
1,000, 2,000, 3,000 and 4,000 hertz of 3 decibels in the 
right ear and 43 decibels in the left ear.  Speech 
discrimination ability was 100 percent in the right ear and 
98 percent in the left ear.  The examiner's impression was 
that the veteran had normal sensitivity at all frequencies in 
the right ear, and a mild to moderate conductive impairment 
in the left ear.

By a rating action dated in May 1991, the noncompensable 
evaluation assigned to the veteran's service-connected left 
ear hearing loss was continued.  

In a statement received in August 1991, the veteran indicated 
that he wished to pursue a claim for service connection for 
tinnitus.  Thereafter, service connection for tinnitus was 
denied in October 1991 rating action.  The RO found that the 
veteran's service medical records were negative for any 
complaints and/or treatment of the claimed tinnitus.

The veteran was afforded a personal hearing before the RO in 
February 1992.  He argued his tinnitus was caused by his 
exposure to noise during his military service.  He said he 
worked as refueler and defueler on the flight line.  He 
indicated that he worked 10 to 12 hour shifts.  Although he 
was issued hearing protection, the veteran stated there were 
times when he had to run out to the flight line without 
protection.  He said he first noticed a ringing in his ears 
after his discharge.  He asserted that he complained of 
tinnitus at his 1985 VA examination.  With regard to his 
hearing loss, the veteran reported that his hearing acuity 
had decreases, and that he was in the process of getting a 
hearing aid.

In February 1992, the hearing officer denied the claim of 
service connection for tinnitus.  He found the veteran's 
service medical records were completely negative for 
complaints of and treatment for tinnitus.  The hearing 
officer also held that the veteran failed to meet the 
schedular requirement for a compensable evaluation for his 
service-connected hearing loss.

In October 1993, the Board remanded the matter for the 
purpose of obtaining additional medical evidence.  The Board 
observed that the veteran had an extensive post-service 
history of complaints of tinnitus beginning in 1987, and that 
the veteran associated his tinnitus with inservice acoustic 
trauma and his service-connected disabilities.  As such, the 
Board determined that an expert medical opinion was needed to 
determine whether the veteran's current tinnitus was causally 
related to his service-connected otitis media and/or hearing 
loss.

The veteran was afforded a VA otolaryngology examination in 
January 1994.  He said he was treated for an ear infection in 
1984.  Thereafter, he stated he had a decrease in hearing 
acuity.  He also reported that he experienced a "humming" 
in his left ear.  He said the sound was intermittent and low-
pitched.  On examination, the auricle, external canal, and 
tympanum were normal bilaterally.  There was a slight 
retraction of the left tympanic membrane.  There was no 
evidence of any active ear disease.  The veteran's 1991 
audiogram showing mild conductive hearing loss was 
referenced.  The diagnoses were those of likely past 
perforated otitis media with residual conductive hearing loss 
and tinnitus.  The examiner stated that no comment could be 
made with regard to the etiology of the veteran's tinnitus 
without a more recent audiogram.  

By a rating action dated in February 1994. service connection 
for tinnitus was denied.  The RO found that there was no 
evidence of record that associated the veteran's tinnitus 
with his military service or any service-connected 
disability.

The matter was again remanded by the Board in October 1994.  
Noting that the VA examiner had indicated that he could not 
comment on the etiology of the veteran's tinnitus without a 
more recent audiogram, the Board noted that the RO had failed 
in its duty to assist by not scheduling the veteran for an 
audiogram.  The RO was instructed to afforded the veteran a 
VA audiometric examination to evaluate his hearing loss and 
another VA otolaryngology examination to determine the 
probable etiology of his tinnitus.

A March 1991 treatment record from the Pittsburgh VAMC was 
associated with the claims folder.  The veteran was noted to 
have complained of tinnitus.  He also reported a decrease in 
hearing in his left ear.  After reviewing the results of an 
audiogram and performing a physical examination, the examiner 
diagnosed the veteran as having conductive hearing loss of 
the left ear.  

In October 1995, the Chief of the Otolaryngology Clinic at 
the Pittsburgh VAMC rendered an opinion regarding the 
etiology of the veteran's tinnitus.  He concluded, in 
pertinent part, that the veteran had "a conductive hearing 
loss of approximately 35 decibels" which was "undoubtedly 
the cause of his tinnitus."  

The veteran was afforded a VA otolaryngology examination in 
October 1998.  He complained of progressive left-sided 
hearing loss.  He said his hearing in his left ear was nearly 
non-existent.  He stated his left-sided tinnitus remained 
chronic and unchanged.  Following a physical examination, the 
assessment was that of conductive hearing loss and chronic 
left ear tinnitus.  The examiner stated that a recent 
audiogram was needed in order to confirm the degree of the 
veteran's current hearing loss.  The examiner also noted that 
an opinion regarding the etiology of the veteran's tinnitus 
had been rendered in October 1995.  

A VA audiological evaluation was performed in February 1999.  
This showed an average pure tone threshold at 1,000, 2,000, 
3,000 and 4,000 hertz of 6 decibels in the right ear and 35 
decibels in the left ear.  Speech discrimination ability was 
98 percent in the right ear and 96 percent in the left ear.  
The examiner's impression was that the veteran had normal 
hearing in the right ear, and a mild to moderate mixed loss 
of hearing in the left ear.  At the time of the examination, 
the veteran reported that he experienced occasional tinnitus 
that was not bothersome.  

By a rating action dated in March 1999, service connection 
for tinnitus was denied.  The RO determined there was no 
evidence showing that the veteran's diagnosed tinnitus was 
incurred in or aggravated by his military service.  Moreover, 
the RO found there were no findings that associated the 
tinnitus to the veteran's active otitis media.  The claim for 
an increased (compensable) evaluation for hearing loss of the 
left ear was also denied.  The veteran was furnished with a 
supplemental statement of the case in March 1999.  


II.  Analysis

A.  Service Connection

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant evidence has been developed and 
that no further assistance is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  

The applicable criteria also provide that service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  When 
service connection is thus established for a secondary  
condition, the secondary condition shall be considered a part 
of the original condition.  38 U.S.C.A. 1110 (West 1991); 38 
C.F.R. §3.310(a) (1998).  

Here, application of the above laws and regulations warrants 
a grant of service connection.  Although service medical 
records are negative for incurrence or aggravation of 
tinnitus, post-service medical records provide clear evidence 
of a current diagnosis chronic left ear tinnitus.  In this 
regard, the Board finds that the medical evidence of record 
tends to link the veteran's currently diagnosed left ear 
tinnitus with his service-connected left ear conductive 
hearing loss.  Specifically, the chief otolaryngology at the 
Pittsburgh VAMC determined that the veteran's "conductive 
hearing loss" was "undoubtedly the cause of his tinnitus."  
The Board is satisfied that the balance of the evidence 
warrants a grant of service connection on these facts.  


B.  Increased Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  
Again, well-grounded claim is one that is plausible.  See 
Murphy v. Derwinski.  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The appellant in the instant case has stated a well-grounded 
claim.  Moreover, as all evidence necessary to an equitable 
disposition of the veteran's claim was obtained by the RO, 
the VA has fulfilled its duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Moreover, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiological examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from hearing impairment, 
the revised rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85 including Diagnostic Codes 6100 to 6110 (1998).  

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the non-service-
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  38 
U.S.C.A. § 1160 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.383(a) (1998).  Otherwise, the non-service-connected ear is 
deemed normal for rating purposes.  See VAOPGCPREC 32-97 
(Aug. 29, 1997).  

In this case, service connection is in effect for hearing 
loss of the left ear only, and the veteran does not have 
total deafness in both ears.  Accordingly, for rating 
purposes, the non-service-connected right ear will be 
assigned a Level I designation.  

Based on the results of the February 1999 VA audiological 
evaluation, the veteran's scores compute to a Level I hearing 
loss in the service-connected left ear.  Since the non-
service-connected right ear is assigned a Level I designation 
for rating purposes, a noncompensable rating is assignable 
for the service-connected hearing loss of the left ear.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
including Diagnostic Code 6100 (1998).  The RO has applied 
the rating schedule accurately, and there is no basis for 
assignment of a higher evaluation.  The Board has relied in 
its evaluation on the above referenced February 1999 VA 
audiological examination.  This was the most recent 
audiological examination provided to the veteran.  

The veteran has argued, however, that his hearing loss has 
progressively worsened, and that he is entitled to 
compensation for that loss.  On the basis of the evidence 
available, the evaluation to be applied under the rating 
schedule is clear, and entitlement to an increased evaluation 
is not shown.  The fact that he may be fitted with a hearing 
aid does not affect the evaluation to be assigned.  38 C.F.R. 
§ 4.86 (1998).  



ORDER

Service connection for tinnitus is granted.  

An increased (compensable) rating for the service-connected 
hearing loss of the left ear is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

